Citation Nr: 1604328	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  15-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from November 1999 to November 2007. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As of the May 2015 statement of the case, the issues of entitlement to an increased rating for chondromalacia with post-traumatic arthritis of the right knee, limitation of extension of the right knee, chondromalacia with traumatic arthritis of the left knee, lumbosacral strain, scars of the right knee, and scars of the left knee were appealed by the Veteran.  However, in a June 2015 substantive appeal, the Veteran limited his appeal to the issue of TDIU due to his posttraumatic stress disorder.  Therefore, the additional issues are not before the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative notified the Board that the appeal was being withdrawn for the issue of entitlement to TDIU. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c). 

In a January 2016 statement from the Veteran's representative, the appeal of the issue of entitlement to a TDIU was withdrawn.  This withdrawal is effective immediately upon receipt of the statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration for this issue.  The Board notes that in a January 2016 telephone contact, the Veteran requested to rescind his withdrawal; however, as noted above the issue was already withdrawn and the Veteran must file a new claim if he wishes to do so.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


